Title: To Thomas Jefferson from J. Phillipe Reibelt, 12 November 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 12 Nov. 1805.
                  
                  Mr. Guestier, le principal Negociant francais en çette Ville, m’a engagè de Vous ecrire, qu’il avoit recû par un batiment arrivè hier, des Vins de Bordeaux et de Champagne de toute Qualitè, qu’il seroit tres flattè, de pouvoir Vous en fournir aux prix en gros, et qu’il y avoit des echantillons a Vos ordres. — de même, qu’il attendoit un batiment de Livorno avec des Vins Italiens.
                  C’est dans la Supposition, que les 2 feuilles incluses puissent Vous interesser, que je prends la Libertè de Vous les presenter avec mes hommages les plus respectueux
                  
                     Reibelt.
                  
                  
                     J’ai ecris le 4 et le 11 a Mr Randolph, et peutetre—qu’il est deja avec Vous
                     Je n’ai encore rien recu de Richmond
                  
               